DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) in the reply filed on 3/2/22 is acknowledged.  Applicant canceled the nonelected claims 7-20 on 3/2/22. Applicant added new claims 21-34 on 3/2/22, and these claims read on the elected group so claims 1-6 and 21-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 25-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation “An optical structure comprising: 
photosensors located on a front side of a semiconductor substrate, wherein the photosensors is a subpixel within an array of pixels and is electrically connected to a respective sensing circuit located on the front surface of the semiconductor substrate”  
The metes and bounds of the claimed limitation can not be determined for the following reasons:
The limitation “the photosensors is a subpixel” is grammatically incorrect, equating multiple things “photosensors” with a single thing “subpixel” by using “is.” Because of this, it is unclear which of the following needs to be “electrically connected to a respective sensing circuit”: one photosensor, or more than one photosensor, or the subpixel.
The limitation “the front surface” lacks proper antecedent basis as no previous “a front surface” was claimed. Furthermore, the claim recites “a front side.” Thus, it is unclear if or how “the front surface” relates to “a front side.” This makes it unclear where, exactly, the “respective sensing circuit” needs to be located.

Claims 26-30 depend from claim 25 and inherit its deficiencies without remedying them.
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 

The limitation rejected under 112 above will be interpreted as  “An optical structure comprising: photosensors located on a front side of a semiconductor substrate, wherein the photosensors [[is]] are in a subpixel within an array of pixels, and wherein the subpixel is electrically connected to a respective sensing circuit located on the front side of the semiconductor substrate”  

Futhermore, the limitation “on the front side” will be interpreted as “on or in the front side”. This is because, for example, claim 1 recites “photosensors located on a front side of a semiconductor substrate” whereas Fig. 2B clearly shows the photosensors 603/602 located in the front side (top) of substrate 500. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 21, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0141151 A1 (“Sato”).
Sato teaches:


    PNG
    media_image1.png
    375
    602
    media_image1.png
    Greyscale

1. An optical structure (Fig. 2) comprising: 
photosensors (31-1 through 31-3) located on a front side (bottom of 21) of a semiconductor substrate 21; 

an optical refraction layer 22 located on a backside (top of 21) of the semiconductor substrate, having a first refractive index (21 comprises three layers 32-34, comprising three materials, which inherently have three refractive indices), and including planar distal surface portions (portions of 22 covered by 35-1, 35-2, 35-3, and 35-4) and non-planar distal surface portions (portions of 22 generally above 31-1, 31-2, and 31-3) including random protrusions (41-1, 41-2, 41-3); 

a grid structure (35-1, 35-2, 35-3, 35-4; para 45 describes this as “serving as a boundary between the pixels 2” so it is clear that this must serve as a grid, due to the top-view of Fig. 1 showing that pixels 2 are arranged in an array) located on the planar distal surface portions (Fig. 2) and including openings (areas generally over 31-1, 31-2, and 31-3, between 35s) that overlie the non-planar distal surface portions; and 

an optically transparent (see para 49, wherein light is transmitted through 23) layer 23 vertically extending through the openings in the grid structure and contacting the non-planar distal surface portions (Fig. 2) and having a second refractive index (23 is made from an organic resin, para 46) that is different from the first refractive index (the organic resin inherently has an index of refraction, which is necessarily different than the index of refraction of 34, because 23 and 34 are made of different materials), thereby providing a refractive interface (23/34) with the non-planar distal surface portions that refracts incident light in random directions (the portions 41 of 22 are refractive, see para 53; the refraction in random directions would be the same in Sato as it is in the claimed and disclosed invention of the present application, as both have non-planar, textured surfaces, see “a structure in which a plurality of types of projections of different heights”, see para 53).

4. The optical structure of Claim 1, wherein the optical refraction layer comprises a semiconductor material or a dielectric material (para 44).  

5. The optical structure of Claim 1, wherein the grid structure comprises at least a metallic (see e.g. Ti, Al, W, para 45) grid structure having reflective sidewalls (the metals above are at least somewhat reflective).  

21. The optical structure of Claim 1, wherein: 
an entirety of the grid structure contacts a first subset (Fig. 2) of the planar distal surface portions; and the first subset of the planar distal surface portions is more distal from the semiconductor substrate than a most distal point among the non-planar distal surface portions is from the semiconductor substrate (Fig. 2).  


25. An optical structure comprising: 
photosensors (31-1 through 31-3) located on a front side (bottom of 21) of a semiconductor substrate 21, 
wherein the photosensors is a subpixel within an array of pixels (clearly one for red, one for green, and one for blue, given the RGB color filters 36-1 through 36-3) and is electrically connected to a respective sensing circuit (see para 31-39) located on the front surface of the semiconductor substrate (para 39); 

an optical refraction layer 22 located on a backside (top of 21) of the semiconductor substrate, having a first refractive index (21 comprises three layers 32-34, comprising three materials, which inherently have three refractive indices), and including planar distal surface portions (portions of 22 covered by 35-1, 35-2, 35-3, and 35-4) and non-planar distal surface portions (portions of 22 generally above 31-1, 31-2, and 31-3) including random protrusions (41-1, 41-2, 41-3); 

a grid structure (35-1, 35-2, 35-3, 35-4; para 45 describes this as “serving as a boundary between the pixels 2” so it is clear that this must serve as a grid, due to the top-view of Fig. 1 showing that pixels 2 are arranged in an array) located on the planar distal surface portions (Fig. 2) and including openings (areas generally over 31-1, 31-2, and 31-3, between 35s) that overlie the non-planar distal surface portions; and 

an optically transparent (see para 49, wherein light is transmitted through 23) layer 23 vertically extending through the openings in the grid structure and contacting the non-planar distal surface portions (Fig. 2) and having a second refractive index (23 is made from an organic resin, para 46) that is different from the first refractive index (the organic resin inherently has an index of refraction, which is necessarily different than the index of refraction of 34, because 23 and 34 are made of different materials), thereby providing a refractive interface (23/34) with the non-planar distal surface portions that refracts incident light in random directions (the portions 41 of 22 are refractive, see para 53; the refraction in random directions would be the same in Sato as it is in the claimed and disclosed invention of the present application, as both have non-planar, textured surfaces, see “a structure in which a plurality of types of projections of different heights”, see para 53).

30. The image sensor of Claim 25, further comprising: an array of color filters (36-1 through 36-3) overlying the optically transparent layer; and an array of lenses (37-1 through 37-3) that overlie the array of color filters.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Sato teaches claim 1 but not explicitly: 
2. The optical structure of Claim 1, wherein the random protrusions have a mean lateral dimension in a range from 10 nm to 200 nm.  
3. The optical structure of Claim 1, wherein the random protrusions have a mean vertical dimension in a range from 10 nm to 100 nm.  

However, Sato teaches an example (see Fig. 3 and para 53) wherein the lateral dimensions are roughly 120 nm and 160 nm (depending on whether it needs to be only the distance between sides of the triangles, or if it can be the distance between the sides of triangles and the flat regions on either side thereof) and wherein the vertical dimensions are between 125 and 250 nm.
Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). Clearly the disclosed values are similar, and the “mean” values would seemingly be similar, and the disclosed values would serve as the starting point for routine optimization. 
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US 2015/0130007 A1 (“Kawamura”).
Sato teaches claim 25, but not: wherein the grid structure comprises a composite grid structure including a vertical stack of a metallic grid structure having reflective sidewalls and a dielectric grid structure. 
Kawamura teaches wherein the grid structure comprises a composite grid structure including a vertical stack of a metallic grid structure (MF) having reflective sidewalls (it is a metal, and thus it is at least somewhat reflective) and a dielectric grid structure (metal oxide PS) (see Figs. 25 and 27 and para 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kawamura to the invention of Sato. The motivation to do so is that the combination produces the predictable results of forming the grid structure out of tall walls (see vertical walls of MF) that would reflect light towards the sensor (see L2, Fig. 27, and para 170). 

Allowable Subject Matter
Claim(s) 6 and 22-24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claims 6 or 22, including:
further comprising an array of masking structures located outside areas of the non-planar distal surface portions of the optically refractive layer, and having sidewalls that overlie, and contact, a respective portion of a top surface of the grid structure, wherein the optically transparent layer overlies the array of masking structures (claim 6);
further comprising an array of masking structures overlying the grid structures, wherein the array of masking structures contacts a respective one of a second subset of the planar distal surface portions (claim 22).

The other objected claims 23-24 each depend from claim 22, and each is objected to for the same reasons as the claim from which it depends.

Claim(s) 26-28 would be allowable if rewritten to overcome the rejection(s) under pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action, and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 26 including:
further comprising an array of masking structures located outside areas of the non-planar distal surface portions of the optically refractive layer, and having sidewalls that overlie, and contact, a respective portion of a top surface of the grid structure, wherein the optically transparent layer overlies the array of masking structures.  

The other objected claims 27-28 each depend from claim 26, and each is objected to for the same reasons as the claim from which it depends.

Claim(s) 31-34 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 31, including:
an optically transparent layer vertically extending through the openings in the grid structure and contacting the non-planar distal surface portions and having a second refractive index that is different from the first refractive index, thereby providing a refractive interface with the non-planar distal surface portions that refracts incident light in random directions; and 
a masking material layer overlying portions of the grid structure, wherein the optically transparent layer contacts an entirety of all sidewalls of the openings in the grid structure, and edges of the masking material layer overlie a top surface of the grid structure.  
The other allowed claims 32-34 each depend from claim 31, and each is allowable for the same reasons as the claim from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819